Citation Nr: 1328469	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  10-06 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
pursuant to 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel





INTRODUCTION

The Veteran, who died in 2008, served on active duty from 
April 1965 to January 1967.  The appellant is his surviving 
spouse.  

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from a November 2008 rating decision by the RO.  


FINDINGS OF FACT

1.  In mid-2008, the Veteran was hospitalized by VA for a 
below-the-knee amputation of his left lower extremity, due 
to his service-connected peripheral neuropathy associated 
with Charcot's foot.  

2.  During his VA hospitalization, the Veteran died as a 
result of asphyxia due to airway occlusion caused by 
aspiration of a food bolus.  

3.  The fatal asphyxia due to airway occlusion was not 
caused by the Veteran's VA hospital care or medical or 
surgical treatment.  


CONCLUSION OF LAW

The criteria have not been met for DIC pursuant to 
38 U.S.C.A. § 1151.  38 U.S.C.A. §§ 1151, 5103, 5103A, 
5107(b) (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.102, 
3.159, 3.361 (2012).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the appeal, the 
Board must determine whether VA has met its statutory duty 
to assist the appellant in the development of her claim for 
VA DIC.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  
After reviewing the record, the Board finds that VA has met 
that duty.

Shortly after the Veteran's death, VA received the claim, 
and there is no issue as to providing an appropriate 
application form or completeness of the application.  
Following the receipt of that application, VA informed the 
appellant her of the criteria for the establishment of DIC.  
VA notified her of the information and evidence necessary to 
substantiate and complete her claim, including the evidence 
to be provided by her, and notice of the evidence VA would 
attempt to obtain.  

In claims for DIC, the content of the duty to assist notice 
letter depends upon the information provided in the 
claimant's application.  That is, the notice letter should 
be "tailored" and must respond to the particulars of the 
application submitted.  Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  38 U.S.C.A. § 5103(a).  

The notice letters of August and September 2008 were 
sufficiently tailored to the essential issue of this matter: 
whether the Veteran died as a result of VA negligence during 
a VA hospitalization. Although these letters did not specify 
the disorders which were service-connected at the time of 
the Veteran's death, it cannot be doubted that the appellant 
was aware of this information because the appellant through 
her representative noted the disorders in a February 2010 
statement. She was sent notices of the evidence to 
substantiate a claim for DIC both on the basis of service 
connection for the cause of the Veteran's death and to 
substantiate a claim for DIC pursuant to 38 U.S.C.A. § 1151.  
Moreover, during the course of the appeal, she and her 
representative demonstrated a familiarity with the criteria 
for DIC in several pieces of correspondence.  In the April 
2009 Notice of Disagreement, the January 2010 Substantive 
Appeal, and in a July 2013 statement, the appellant and her 
representative showed familiarity with the criteria for DIC 
and the evidence necessary to substantiate her claim, and in 
July 2013, the representative argued VA's negligence during 
the hospitalization. The purpose of the notice was therefore 
served. 

Following the notice to the appellant, VA fulfilled its duty 
to assist her in obtaining identified and available evidence 
necessary to substantiate her claim.  VA obtained or ensured 
the presence of the Veteran's service treatment records; 
records reflecting his treatment by or through private 
health care providers from January 2003 through January 
2007; records reflecting the Veteran's VA treatment from 
January 2003 through June 2008; and copies of the Veteran's 
death certificates completed on June 21, 2008 and June 23, 
2008.  During the course of the appeal VA also offered the 
appellant an opportunity to present additional evidence and 
argument at a hearing on appeal.  However, to date, she has 
declined that offer.  

With respect to VA's duty to assist the appellant in the 
development of her DIC claim, the Board has considered the 
possibility of obtaining a medical opinion to determine if 
the Veteran's death was caused by VA hospital care or 
medical or surgical treatment.  38 U.S.C. § 5103A(a).  In 
this case, however, there is no evidence supporting the 
theory of causation which would trigger the need for a VA 
medical opinion to assist in determining the outcome of the 
appeal.  DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 
2008).  

In sum, the appellant has been afforded a meaningful 
opportunity to participate in the development of her appeal.  
She has not identified any outstanding evidence which could 
support her claim; and there is no evidence of any VA error 
in notifying or assisting the appellant that could result in 
prejudice to her or that could otherwise affect the 
essential fairness of the adjudication.  Accordingly, the 
Board will proceed to the merits of the appeal.
The Merits of the Appeal

Initially, the Board will discuss the relevant law it is 
required to apply.  This includes statutes enacted by 
Congress and published in Title 38, United States Code ("38 
U.S.C.A."); regulations promulgated by VA under the law and 
published at Title 38 of the Code of Federal Regulations 
("38 C.F.R."); and the precedential rulings of the Court of 
Appeals for the Federal Circuit (as noted by citations to 
"Fed. Cir.") and the Court of Appeals for Veterans Claims 
(as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the 
issue under appellate consideration and its decision must 
also include separately stated findings of fact and 
conclusions of law on all material issues of fact and law 
presented on the record, and the reasons or bases for those 
findings and conclusions.  38 U.S.C.A. § 7104(d); see also 
38 C.F.R. § 19.7 (implementing the cited statute); Vargas-
Gonzalez v. West, 12 Vet. App. 321 (1999); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990) (Board's statement of 
reasons and bases for its findings and conclusions on all 
material facts and law presented on the record must be 
sufficient to enable the claimant to understand the precise 
basis for the Board's decision, as well as to facilitate 
review of the decision by courts of competent appellate 
jurisdiction; the Board must also consider and discuss all 
applicable statutory and regulatory law, as well as the 
controlling decisions of the appellate courts).

DIC may be awarded to a Veteran's surviving spouse, 
children, or parents for death resulting from a service-
connected or compensable disability. 38 U.S.C.A. § 1310 ; 38 
C.F.R. § 3.312 . 

Generally, where a veteran suffers an injury as a result of 
hospitalization or medical or surgical treatment or 
examination under any law administered by VA, and such 
injury results in the death of the veteran, DIC shall be 
awarded in the same manner as if the veteran's death was 
service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361 .

A death for which VA compensation may be paid qualifies if 
it was not the result of the veteran's willful misconduct 
and the disability was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by VA and the proximate cause of 
the disability was either (1) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination, or (2) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 .

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment. 38 C.F.R. 
§ 3.361(b) .

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause. 38 C.F.R. 
§ 3.361(c)(1) .

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
Veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent. 38 C.F.R. § 3.361(d)(1) . 

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in 
each claim to be determined based on what a reasonable 
health care provider would have foreseen. The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided. 
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32 . 38 C.F.R. § 3.361(d)(2) . 

A death certificate was completed by T. C., M.D.  Dr. C. 
reported that the Veteran's death was caused by 
cardiopulmonary arrest due to aspiration.  Other significant 
conditions contributing to death but not resulting in the 
underlying cause were diabetes mellitus and osteomyelitis.  
Dr. C. noted that the medical examiner had not been 
contacted.  

An associate medical examiner completed a second death 
certificate showing that the Veteran's death had been 
accidental and caused by asphyxia due to airway occlusion 
from aspiration of a food bolus.  That document was 
certified under seal as a true transcript of the death 
record as recorded in the Medical Examiner's Office and it 
will be regarded by the Board as the true copy of the 
Veteran's death certificate.  

At the time of the Veteran's death, a 100 percent schedular 
rating was in effect for the following disabilities:  
peripheral neuropathy of the right lower extremity, 
evaluated as 60 percent disabling; peripheral neuropathy of 
the left lower extremity with Charcot's foot, evaluated as 
60 percent disabling; coronary artery disease, evaluated as 
30 percent disabling; peripheral vascular disease of the 
right lower extremity, evaluated as 20 percent disabling; 
peripheral vascular disease of the left lower extremity, 
evaluated as 20 percent disabling; diabetes mellitus with 
hypertension, evaluated as 20 percent disabling; and 
erectile dysfunction, evaluated as noncompensable.  

The appellant does not contend, and the evidence does not 
show, that any of the Veteran's service-connected 
disabilities contributed substantially or materially to 
cause the Veteran's death.  Although the death certificate 
completed showed that the service-connected diabetes 
mellitus was a significant condition contributing to death, 
it was noted that it did not result in the underlying cause, 
asphyxia.  Moreover, that death certificate is not the 
official record of the Veteran's death.  The official record 
makes no mention of a service-connected disorder as 
contributing to the Veteran's death.  

Rather, the appellant maintains that VA was negligent in its 
care for the Veteran by allowing him to choke on his food 
causing the fatal asphyxia.  She states that the Veteran had 
never had a previous episode of choking on food and that he 
should have been monitored more closes in the days following 
the below knee amputation of the Veteran's left lower 
extremity.  She also contends that his hospital bed had been 
placed at too low an angle to permit him to eat properly.  
In addition, she states that his medication caused him to 
experience a dry mouth but that he had not been provided 
with adequate liquid during his meal.  She reports that this 
also contributed to his inability to swallow properly.  
Therefore, she maintains that the Veteran's fatal choking 
episode was the result of improper medical care and that VA 
is responsible for his death.  However, after carefully 
considering the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim.  
Accordingly, the appeal will be denied.  

A review of the evidence discloses that in mid- 2008, the 
Veteran was hospitalized by VA for amputation the left lower 
extremity.  The surgery took place and his immediate post-
operative course was uncomplicated.    

Two days after surgery, the Veteran was found in 
cardiopulmonary arrest with large amounts of food blocking 
his airway.  As a result, he sustained an anoxic brain 
injury and was unresponsive until his death several days 
later.  That event was unforeseen, as the Veteran's medical 
history was negative for any evidence of difficulty 
swallowing or choking episodes.  Moreover, there was no 
evidence that it was the result of the VA hospital care or 
medical or surgical treatment.  There was no evidence that 
the Veteran's hospital bed had placed the Veteran at such an 
angle that he had been unable to eat properly.  In addition, 
there was no evidence that he was not hydrated at the time 
of the meal or that he did not have the necessary amount of 
liquids available with his meal.  In the several days after 
his surgery, he had been on a regular diabetic diet and had, 
generally, eaten approximately 75 percent of his meals.  
There is no evidence on file that he would not have been 
expected to do so on the evening of May 25.  

While the Veteran's death occurred during the Veteran's VA 
hospital treatment for a service-connected disability, there 
is no competent evidence that it is in any way related to 
that treatment.  Absent such a relationship, the appellant 
does not meet the criteria for DIC pursuant to 38 U.S.C.A. 
§ 1151.  Accordingly, the appeal is denied. 

In arriving at this decision, the Board has considered the 
doctrine of reasonable doubt.  However, that doctrine is 
only invoked where there is an approximate balance of 
evidence which neither proves nor disproves the claim.  In 
this case, the preponderance of the evidence is against the 
claim. Therefore, the doctrine of reasonable doubt is not 
applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 
3.102 (2012). 


       CONTINUED ON NEXT PAGE
       
       


ORDER

Entitlement to DIC pursuant to 38 U.S.C.A. § 1151 is denied.  



____________________________________________
VITO A CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


